     Case 7:19-cr-01995 Document 63 Filed on 01/02/20 in TXSD Page 1 of 1

                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          MCALLEN DIVISION

UNITED STATES OF AMERICA

v.                                           Case Number: 7:19−cr−01995

Sunil Wadhwani
Ricardo Quintanilla




                           NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
Ricardo H Hinojosa
PLACE:
Bentsen Tower
1701 W. Hwy. 83
McAllen, Texas 78501
DATE: 2/12/2020

TIME: 03:00 PM
TYPE OF PROCEEDING: Motion Hearing




Date: January 2, 2020
                                                        David J. Bradley, Clerk
